         Case 18-30197-RG                       Doc 4            Filed 10/11/18 Entered 10/11/18 02:45:26                                       Desc Ch 13
                                                                    First Mtg Page 1 of 2
Information to identify the case:

                       Mohammad A Shaikh                                                        Social Security number or ITIN:      xxx−xx−1525
Debtor 1:
                                                                                                EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                       Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                  EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     District of New Jersey                                          Date case filed for chapter:           13      10/10/18

Case number:          18−30197−RG

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                             12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

                                                   About Debtor 1:                                                         About Debtor 2:
1. Debtor's full name                              Mohammad A Shaikh

2. All other names used in the
   last 8 years
                                                   72 Corbin Avenue, Apt 3
3. Address                                         Jersey City, NJ 07306
                                                   Nicholas Fitzgerald                                                     Contact phone 201−533−1100
4. Debtor's  attorney
   Name and address
                                                   Fitzgerald & Crouch, P.C.
                                                   649 Newark Avenue
                                                   Jersey City, NJ 07306

5. Bankruptcy trustee                              Marie−Ann Greenberg                                                     Contact phone 973−227−2840
     Name and address                              Chapter 13 Standing Trustee                                             www.magtrustee.com
                                                   30 Two Bridges Rd
                                                   Suite 330
                                                   Fairfield, NJ 07004

6. Bankruptcy clerk's office                                                                                               Hours open: 8:30 AM − 4:00 p.m., Monday −
                                                   MLK Jr Federal Building
     Documents in this case may be filed                                                                                   Friday (except holidays)
                                                   50 Walnut Street
     at this address.                              Newark, NJ 07102                                                        Contact phone 973−645−4764
     You may inspect all records filed in          Additional information may be available at the Court's Web              Date: 10/11/18
     this case at this office or online at         Site:
      www.pacer.gov.                               www.njb.uscourts.gov.
     (800) 676−6856


                                                                                                                                   For more information, see page 2

Official Form 309I                                           Notice of Chapter 13 Bankruptcy Case                                                     page 1
        Case 18-30197-RG                          Doc 4          Filed 10/11/18 Entered 10/11/18 02:45:26                                      Desc Ch 13
                                                                    First Mtg Page 2 of 2
Debtor Mohammad A Shaikh                                                                                                                   Case number 18−30197−RG

7. Meeting of creditors
    Debtors must attend the meeting               November 6, 2018 at 10:00 AM                                       Location:
    to be questioned under oath. In a                                                                               Office of the US Trustee, 1085 Raymond Blvd.,
    joint case, both spouses must                                                                                   One Newark Center, Suite 1401, Newark, NJ
    attend.                                       The meeting may be continued or adjourned to a later              07102−5504
    Creditors may attend, but are not             date. If so, the date will be on the court docket.
    required to do so.
    All individual debtors must provide picture
    identification and proof of social security
    number to the trustee at the meeting of
    creditors. Failure to do so may result in
    your case being dismissed.

8. Deadlines                                      Deadline to file a complaint to challenge                                Filing deadline: 1/7/19
   The bankruptcy clerk's office must             dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                                     You must file:
                                                  • a motion if you assert that the debtors are
                                                     not entitled to receive a discharge under
                                                     U.S.C. § 1328(f) or
                                                  • a complaint if you want to have a particular
                                                     debt excepted from discharge under
                                                     11 U.S.C. § 523(a)(2) or (4).


                                                  Deadline for all creditors to file a proof of claim                      Filing deadline: 12/19/18
                                                  (except governmental units):
                                                                                                                           Filing deadline: 180 days from date of
                                                  Deadline for governmental units to file a proof of                       order for relief.
                                                  claim:                                                                   11 U.S.C. § 502(b)(9)
                                                  Deadlines for filing proof of claim:
                                                   A proof of claim is a signed statement describing a creditor's claim. A proof of claim form ("Official Form 410")
                                                  may be obtained at www.uscourts.gov or any bankruptcy clerk's office. You may also contact the Clerk's Office
                                                  where this case is pending to request that a Proof of Claim form be mailed to you. The Clerk's Office telephone
                                                  number is included on the front of this Notice.
                                                  If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                  a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                                  Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                  claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                  For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                                  including the right to a jury trial.


                                                  Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                                  The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                                  believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                                  may file an objection.

9. Filing of plan                                 The debtor has filed a plan. The plan and notice of confirmation hearing will be sent separately.

10. Creditors with a foreign                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                       extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                  any questions about your rights in this case.
11. Filing a chapter 13                           Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                               according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                                  plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                                  the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                                  debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                                  court orders otherwise.
12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                                  the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                            Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                  However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                  are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                                  as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                  523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                  If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                                  must file a motion by the deadline.

                                                  WRITING A LETTER TO THE COURT OR THE JUDGE IS NOT A SUBSTITUTE FOR FILING AN
                                                  ADVERSARY COMPLAINT OBJECTING TO DISCHARGE OR DISCHARGEABILITY. IN NO
                                                  CIRCUMSTANCE WILL WRITING A LETTER PROTECT YOUR RIGHTS.




Official Form 309I                                           Notice of Chapter 13 Bankruptcy Case                                                     page 2
